Order and judgment (one paper), Supreme Court, New York County (Debra A. James, J.), entered October 14, 2003, which confirmed an arbitration award, unanimously affirmed, with costs.
The award of the deceased employee’s salary for the period after his death and for the remainder of his contractual term of employment was not an irrational construction of the agreement. The employment was terminated upon a wrongful ground asserted by the employer. Under the circumstances, the arbitrator was entitled to use her broad, equitable powers to do justice and fashion an appropriate remedy (see generally Matter of Silverman [Benmor Coats], 61 NY2d 299, 308 [1984]). Petitioner’s argument that the arbitrator exceeded her powers is merely an ineffective semantic variation on its contention that the arbitrator construed the agreement irrationally, and is, in any event, without merit (see e.g. Matter of Chaindom Enters., Inc. [Furgang & Adwar, L.L.P.], 10 AD3d 495 [2004]). Concur— Nardelli, J.P., Andrias, Sullivan, Williams and Friedman, JJ.